Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment/Remarks
	The Information Disclosure Statement (IDS) filed on March 08, 2021 after the Notice of Allowance created, has been reviewed and considered.  Accordingly, the IDS does not alter the allowability of this application, therefore, the application’s allowance status has not been changed.
Noted that independent claim 1 allowed previously because the prior art of record, taken alone or in combination, fails to disclose or render obvious of an asymmetric optical junction comprising “an input waveguide section, a first output waveguide section, a second output waveguide section and a transition waveguide section connecting the input waveguide section and the output waveguide sections, wherein the first output waveguide section has a width perpendicular to the optical path that is at least about 10% greater than the corresponding width of the second output section and wherein the transition waveguide section comprises alternating gapped segments and ungapped segments along the optical path…” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-16 are allowed in virtue of dependency of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883